815 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas Robert STIMAC, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 87-1124.
United States Court of Appeals, Sixth Circuit.
March 25, 1987.

Before KRUPANSKY, NELSON and BOGGS, Circuit Judges.

ORDER

1
Appellant filed a notice of appeal from the district court judgment which dismissed his petition for a writ of habeas corpus (28 U.S.C. Sec. 2241).  The judgment was entered on November 25, 1986, and on December 5, 1986, appellant filed a "request for relief from judgment and order" in which appellant argued that the judgment was erroneous.  The "request for relief" is properly construed as a motion to alter or amend under Rule 59(e), Federal Rules of Civil Procedure.   See Huff v. Metropolitan Life Ins. Co., 675 F.2d 119 (6th Cir.1982).  As such, it tolled the time for filing a notice of appeal.  Rule 4(a)(4), Federal Rules of Appellate Procedure;  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  The "request for relief" had not been disposed of when the notice of appeal was filed January 26, 1987, and the notice of appeal was thus prematurely filed.  The proper procedure is to file a new notice of appeal within 60 days of entry of the order which disposes of the "request for relief from judgment."    Rule 4(a)(4), Federal Rules of Appellate Procedure.


2
The district court entered an order denying appellant's "request for relief from judgment" on February 5, 1987.  Appellant has until April 6, 1987, to file a new notice of appeal so as to ensure that this Court has jurisdiction.


3
For the foregoing reasons, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.